DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Specifically, claims 1-11 recite several “unit” limitations, however, the display units are commonly-known elements recognized in the art, and the “control unit”, the “detection unit”, and the “management unit” are described in the original disclosure as being software and therefore not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US2017028604, hereinafter Patil) in view of Kritt et al. (US20150363698, hereinafter Kritt).


a plurality of secondary display units (external devices 600, see Patil, at least at Fig. 1, and related text) that respectively display a plurality of videos (see Patil, at least at [0026], [0047],[0097], [0102], Figs. 6-7, and related text); 
a primary display unit (image display apparatus 100, see Patil, at least at Fig. 1, and related text) that displays at least one of the plurality of videos (see Patil, at least at [0026], [0047], [0097], [0102], Figs. 1, 6-7, and related text); and
a control unit that causes the primary display unit to display a same video as the video being displayed by the secondary display unit based on a determination (see Patil, at least at [0026], [0047], [0097], [0102], Figs. 1, 6-7, and related text).
Patil does not specifically disclose a detection unit that detects a number of viewers of each of the plurality of secondary display units; and 
the control unit causing the primary display unit to display the same video as the video being displayed by the secondary display unit having a highest number of viewers among the plurality of secondary display units, based on the numbers of viewers detected by the detection unit.
In an analogous art relating to a system for display management, Kritt discloses a display system (see Kritt, at least at [0041]-[0042], Figs. 1 and 4, and related text) comprising:
a plurality of secondary display units (product showcases to display products, see Kritt, at least at [0052], Fig. 4, and related text) that respectively display content (product, see Kritt, at least at [0052], Fig. 4, and related text); 

a detection unit that detects a number of viewers of each of the plurality of secondary display units (see Kritt, at least at [0052], [0054]-[0055], and related text); and
a control unit that causes the primary display unit to display a video related to the content being displayed by the secondary display unit (see Kritt, at least at [0052], [0054]-[0055], and related text) having a highest number of viewers among the plurality of secondary display units, based on the numbers of viewers detected by the detection unit (see Kritt, at least at [0052], [0054]-[0055], and related text).
The combination, then, of Patil in view of Kritt, reasonably teaches the limitations as claimed a control unit that causes the primary display unit to display a same video as the video being displayed by the secondary display unit having a highest number of viewers among the plurality of secondary display units, based on the numbers of viewers detected by the detection unit detection unit as it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil to include the limitations as taught by Kritt for the advantage of more effectively displaying high-affinity content for users.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (previously cited) in view of Kritt (previously cited), as applied to claim 1 above, and further in view of Yoshioka et al. (US20150033253, hereinafter Yoshioka).

Regarding claim 2, Patil in view of Kritt discloses the primary display unit, the detection unit determining numbers of viewers, and causing the primary display unit to display the same 
In an analogous art relating to a system for display management, Yoshioka discloses a detection unit detecting a number of viewers of a primary display (see Yoshioka, at least at [0210] – [0219], Gigs. 1 and 4, and related text); and
a control unit determining whether or not or not the number of viewers of the primary display unit detected by the detection unit is greater than a predetermined threshold, and causing display of different content when the number of viewers of the primary display unit is less than or equal to the threshold (see Yoshioka, at least at [0210] – [0219], Figs. 1 and 4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil in view of Kritt to include the limitations as taught by Yoshioka for the advantage of ensuring that replaced content has less affinity, thereby maintaining user satisfaction.
Regarding claim 3, Patil in view of Kritt, and further in view of Yoshioka discloses wherein the detection unit further detects a number of viewers of the primary display unit, and the control unit determines whether or not the number of viewers of the primary display unit detected by the detection unit is greater than a predetermined threshold, and causes the primary display unit to keep displaying a video being displayed on the primary display unit when the detected number of 
Regarding claim 4, Patil in view of Kritt, and further in view of Yoshioka wherein the threshold is set to a value that is needed for maintaining the video being displayed on the primary display unit (see Yoshioka, at least at [0082], [0210] – [0219], Figs. 1 and 4, and related text).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (previously cited) in view of Kritt (previously cited), as applied to claim 1 above, and further in view of Sharma et al. (US20140313408, hereinafter Sharma).

Regarding claim 5, Patil in view of Kritt discloses the primary display unit, the detection unit determining numbers of viewers, but does not specifically disclose wherein the primary display unit includes a first imaging unit that captures an image of viewers, and the detection unit detects a number of viewers of the primary display unit based on the image captured by the first imaging unit.
In an analogous art relating to a system for display management, Sharma discloses a display unit includes a first imaging unit that captures an image of viewers (see Sharma, at least at [0122]-[0124], and related text), and a detection unit detects a number of viewers of the display unit based on the image captured by the first imaging unit (see Sharma, at least at [0122]-[0124], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil in view of Kritt to include the limitations as taught by Sharma for the advantage of optimizing system resources.

Regarding claim 7, Patil in view of Kritt, and further in view of Sharma discloses wherein the detection unit analyzes the image captured by the first imaging unit or the second imaging unit, executes processing of facial recognition, and detects the number of viewers of the primary display unit or one of the plurality of secondary display units (see Kritt, at least at [0038]-[0039], and related text, and see Sharma, at least at [0122]-[0124], and related text).
Regarding claim 8, Patil in view of Kritt, and further in view of Sharma discloses wherein the detection unit analyzes the image captured by the first imaging unit or the second imaging unit, executes processing of detecting pupils, and detects the number of viewers of the primary display unit or one of the plurality of the secondary display units (see Kritt, at least at [0038]-[0039], and related text, and see Sharma, at least at [0122]-[0124], and related text).
Regarding claim 9, Patil in view of Kritt, and further in view of Sharma discloses a management unit that manages display content of the primary display unit and each of the plurality of secondary display units (see Sharma, at least at Figs. 9-10, 13 and 18-20, and related text), the management unit acquires, based on the numbers of viewers detected by the detection unit (see Sharma, at least at [0121]-[0130], [0137]-[0138], and related text), information about a first display content being displayed by the secondary display unit having the highest number of viewers among the plurality of secondary display units (see Sharma, at least at [0109]-[0110], [0118]-[0119], and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil in view of Kritt to include the limitations as taught by Sharma for the advantage of optimizing system resources.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 .  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHENEA DAVIS/           Primary Examiner, Art Unit 2421